Citation Nr: 0203005	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant apparently had active service from January to 
October 1989.  The evidentiary record currently consists only 
of a rebuilt claims folder.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which denied 
service connection for a psychiatric disability, classified 
as including manic depression (bipolar affective disorder), 
anxiety, and schizophrenia.  

Although additional issues pertaining to spinal and left foot 
disabilities appear to have been raised in a written 
statement by appellant, inasmuch as they have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  


REMAND

In a November 2000 VA Form 9, appellant requested that a 
videoconference hearing be held before the Board (i.e., a 
"Travel Board" hearing).  A February 2001 written statement 
from appellant's representative also referred to said hearing 
request.  Since "Travel Board hearings" such as 
videoconferencing hearings, are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2001)), the Board is herein remanding the 
case for that purpose, in order to satisfy procedural due 
process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference 
hearing, and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the request for such 
hearing prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




